










CONFIDENTIAL




May 9, 2013


Phil Croxford
16 Worthington Terrace
Flemington, NJ 08822


Dear Phil:


LifeCell Corporation (“LifeCell”) is pleased to provide you with this LifeCell
Stay Bonus Agreement (the “Agreement”), which is designed to incentivize your
retention and continued high performance and dedication following the recent
announcement that the President and CEO of LifeCell, Lisa Colleran, has departed
LifeCell on April 12, 2013, thereby necessitating the hiring of a new executive.
This Agreement provides for the payment of a retention or stay incentive, under
certain conditions, as discussed more fully below.
Bonus Opportunity
Subject to the other provisions of this Agreement, you shall be eligible to
receive a lump sum stay bonus of $37,500 (the “Stay Bonus”) in the event you
remain employed with LifeCell through December 31, 2013.
Corporate Success Bonus


In addition, if you are eligible to receive a Stay Bonus, and if LifeCell
achieves an EBITDA of $141.7M for 2013, you shall also become eligible to
receive a success bonus equal to $37,500 (the “Success Bonus”). Payment of the
Stay Bonus and Success Bonus, if any, will be made in a lump sum, less any
applicable withholding taxes, on the payment date for the first payroll period
following the issuance of the Centaur Guernsey L.P. Inc. earnings press release
for the fourth quarter and full year financial results for 2013 (the “Bonus
Payment Date”).
Rights on Termination of Employment
If your employment with LifeCell is terminated prior to the Bonus Payment Date
by LifeCell without Cause, you shall be paid the Stay Bonus and, if earned, the
Success Bonus, on the Bonus Payment Date. Any payment made pursuant to this
Agreement will be in addition to rather than in lieu of any payment you are
entitled to receive under another severance, retention or any similar plan or
agreement of or with LifeCell.
If your employment with LifeCell is terminated for Cause prior to the Bonus
Payment Date, you shall forfeit the right to receive any payment pursuant to
this Agreement.
General Provisions
The terms, conditions and existence of this Agreement are confidential, and you
agree to treat such terms and conditions on a confidential basis. We also would
like to remind you of your obligations to maintain the confidentiality of
LifeCell’s confidential information pursuant to LifeCell’s Code of Conduct and
the confidentiality agreement you signed with LifeCell.

1



--------------------------------------------------------------------------------



You will be required to sign a general release of any claims against LifeCell
and parties related to LifeCell in a form provided by LifeCell in order to
receive any payment pursuant to this Agreement. This Agreement does not alter or
in any way modify your employment relationship with LifeCell or create any
rights to continued employment.
This Agreement is the complete agreement of the parties concerning the subject
matter hereof and supersedes any other agreements, representations or
understandings between you and LifeCell relating to the subject matter hereof.
LifeCell may assign this Agreement, including all rights and obligations
hereunder, at any time to any of its affiliates or to any purchaser in a
transaction involving the sale of all or substantially all of LifeCell’s assets.
For purposes of the Agreement:
“Cause” means conduct involving one or more of the following: (i) your
substantial and continuing failure to render services to LifeCell in accordance
with your obligations and position with LifeCell; provided that LifeCell
provides you with adequate notice of such failure and, if such failure is
capable of cure, you fail to cure such failure within 30 days of the notice;
(ii) dishonesty, gross negligence, or breach of fiduciary duty; (iii) your
indictment of, conviction of, or no contest plea to an act of theft, fraud or
embezzlement; (iv) the commission of a felony; or (v) a material breach by you
of the terms of an agreement between you and LifeCell or any material breach by
you of any material LifeCell policy.
Please contact me should you have any questions.


                    
Sincerely,


/s/ Guy Sansone


Guy Sansone
Interim President,
LifeCell Corporation




UNDERSTOOD AND AGREED:






/s/ Phil Croxford        5.15.13
Name                 Date

2

